Matter of Jovan F. (Tiffany R.W.) (2019 NY Slip Op 06932)





Matter of Jovan F. (Tiffany R.W.)


2019 NY Slip Op 06932


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


850 CAF 18-01487

[*1]IN THE MATTER OF JOVAN F., JR. ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, PETITIONER-RESPONDENT; TIFFANY R.W., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF COUNSEL), FOR RESPONDENT-APPELLANT.
ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (YVETTE VELASCO OF COUNSEL), FOR PETITIONER-RESPONDENT.
ANDREW S. GREENBERG, SYRACUSE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (Julie A. Cecile, J.), entered July 20, 2018 in a proceeding pursuant to Family Court Act article 10. The order adjudged that respondent neglected the subject child, placed the child with relatives, and placed respondent under the supervision of petitioner. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court